DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector (US 2017/0079542)

Spector discloses;

1. A method for cardiac mapping of a patient comprising (e.g., [0015]-[0016]): positioning a two-dimensional electrode array at a location in a patient's heart, wherein the two-dimensional electrode array comprises a plurality of electrodes (e.g., elements 521-527) arranged in a nonlinear configuration distributed across the array at known locations and each electrode is separated by a known distance (e.g., see Figs 52AB); simultaneously detecting at least one local activation signal and activation time at each electrode of the array; and calculating a conduction velocity (CV) vector for a first electrode of the array using the activation time of the first electrode, the activation time of a second electrode, and the activation time of at least a third electrode; thereby to construct a map of cardiac electrical activity (e.g., [0216]-[0220], [0239] & [0358]-[0359]).

2. The method of claim 1, wherein calculating further comprises: determining the activation time of the local activation signal for the first electrode, the second electrode, and the third electrode; obtaining the difference between the activation time of the first electrode and the second electrode, between the activation time of the second electrode and the third electrode, and the first electrode and the third electrode; obtaining the respective distances between each of the first, second, and third electrodes; calculating a velocity vector between each of the first, second, and third electrode; and combining the velocity vectors (e.g., [0277]-[0281] & [0289]-[0290]).

3. The method of claim 1, wherein a CV vector is determined with respect to a group of electrodes of the array using the activation time of a first electrode and the activation times of at least two adjacent electrodes (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

4. The method of claim 3, further comprising compiling an isochronal activation map comprising the two-dimensional electrode array and the CV vector for each group of electrodes (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

5. The method of claim 4, further comprising mapping the trajectory of a cardiac activation wave based on the CV vectors for adjacent electrodes of the two-dimensional electrode array (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

6. The method of claim 5, further comprising detecting a conduction block and calculating the CV vector for each electrode of the array to exclude the vector associated with conduction block (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

7. The method of claim 6, wherein the step of detecting a conduction block comprises determining that the activation times between two or more adjacent electrodes are below a threshold indicative of direct propagation of the cardiac activation wave between the two or more adjacent electrodes (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

8. The method of claim 7, wherein said threshold is adjusted based on a direction of a propagation vector with respect to a putative site of conduction block (e.g., [0293]-[0294]).

9. The method of claim 4, further comprising calculating the spatial context for each local activation signal of each electrode of the two-dimensional array  (e.g., [0293]-[0294]).

10. The method of claim 9, wherein calculating the spatial context comprises constructing a directed graph connecting adjacent electrodes having closely related activation times to identify clusters of spatio-temporally related activations (e.g., see Fig 74).

11. The method of claim 10, further comprising determining a single contiguous cardiac activation wave for each cluster of spatio-temporally related activations (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

12. The method of claim 11, further comprising calculating a wave score for each contiguous cardiac activation wave, wherein the wave score for each cardiac activation wave is a function of
 an average activation score and the number of electrodes/activations that comprise the cardiac activation wave (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

13. The method of claim 12, wherein the wave score is the product of average activation score and the number of electrodes/activations that comprise the cardiac activation wave(e.g., [0122]-[0123], [0208], & [0257]-[0258]).

14. The method of claim 12, wherein a contiguous cardiac activation wave with a wave score below a threshold is discarded(e.g., [0122]-[0123], [0208], & [0257]-[0258]).

15. The method of claim 10, wherein determining closely related activation times between a first electrode and one of a second electrode and third electrode comprises computing a context weight for a given activation (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

16. The method of claim 13, wherein the context weight comprises determining the difference between the activation time of the first electrode relative to a distance-weighted average activation time of adjacent electrodes and the standard deviation of activation time of adjacent electrodes (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

17. The method of claim 4, further comprising calculating the temporal context for each local activation signal of each electrode of the two-dimensional array (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

18. The method of claim 17, wherein calculating the temporal context comprises detecting a plurality of local activation signals at one or more electrodes of the two-dimensional array and determining whether the activation times for each of the plurality of local activation signals for each of the one or more electrodes fall within a single refractory period (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

19. The method of claim 1, further comprising calculating the spatial context and temporal context for each local activation signal of each electrode of the two-dimensional array(e.g., [0122]-[0123], [0208], & [0257]-[0258]).

20. The method of claim 19, wherein data is collected over multiple waves and aggregated (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

21. The method of claim 20, wherein the aggregated data reveals substrate-mediated patterns of conduction (e.g., [0122]-[0123], [0208], & [0257]-[0258]).

22. A method for cardiac mapping comprising the steps of simultaneously obtaining electrode data from an array of at least three electrodes; calculating a conduction velocity vector for a first electrode of the array using the activation time of the first electrode, the activation time of a second electrode, and the activation time of at least a third electrode; thereby to construct a map of cardiac electrical activity; wherein characteristics of said map are unaffected by cardiac or respiratory motion (e.g., [0216]-[0220], [0239] & [0358]-[0359]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792